DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6, 8-18, and 20-22 are pending in this application.
Cancellation of claim 7 is acknowledged; claim 19 already stands canceled.
Claims 14-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09 July 2020.

Claims 1-6, 8-13, and 20-22 are examined.


Withdrawn Rejections/Objections
The objection to claims 11 and 12 is withdrawn in view of Applicant’s amendments to claims 11 and 12.
The rejection of claim 6 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 6.
The rejection of claims 6 and 13 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 6 and 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejection is newly added, as necessitated by Applicant’s amendment filed 28 December 2020:
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 20 recites, “wherein the first malodor and second malodor suppressant are different compounds and selected from the20Application No.: 16/327,221Attorney Docket No.: USPF10166846WO-US4967.235US 1 group consisting of isopropylmyristate, galaxolide, habanolide, Operanide, Okoumal, Silkolide, Musk Plus, Helvetolide, Romandolide, Celestolide or a mixture of two, or three, or four or more thereof” (see claim 20).  However, while the claim specifies the first and second malodor suppressants are different, the claim does not specify which compounds apply to the or mixtures of two thereof”, it is not clear what “mixture of two” would be an alternative to “the first malodor and second malodor suppressant are different”.  Thus, the metes and bounds of the claim are unclear.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following rejection is newly added, as necessitated by Applicant’s amendment filed 28 December 2020:
Claims 6 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Independent claim 1, as amended, now recites the limitation wherein the first malodor suppressant is selected from the group consisting of isopropylmyristate, galaxolide, habanolide, mixture of isopropylmyristate and galaxolide mixture of .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are maintained, and are updated as necessitated by Applicant’s amendment filed 28 December 2020:
Claims 1-6, 8-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warr et al. (“Warr”, US 2009/0226389).
Regarding claims 1, 3-6, 8-10, and 20, Warr teaches hair bleaching compositions comprising an oxidant portion containing a peroxide and a perfume, and an alkaline activator containing coloring precursors, couplers and optionally a perfume (e.g., paragraphs [0057]-[0059]).  The alkaline activators and colorants preferably contain ammonia (e.g., paragraph [0060]).  The perfumes consist of conventional olfactory substances and solvents that are commonly used in this field, such as isopropyl myristate (e.g., paragraph [0066]).  Examples of olfactory substances include ethers such as diphenyl ether and galaxolide (e.g., paragraph [0070]).  Each of these compounds has a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400.  Warr does not exemplify a composition comprising isopropyl myristate and galaxolide (Applicant’s elected species) sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include isopropyl myristate and galaxolide in the composition of Warr; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Warr is in the same field of endeavor (hair bleaching compositions comprising oxidant and alkalizing agent containing ammonia), and fairly teaches and suggests each component may be added to the alkalizing agent portion of the composition (e.g., paragraph [0059]).  Therefore, the selection of each component amounts to picking and choosing from a 
Regarding claim 2, it is noted that, since the densities of isopropylmyristate and galaxolide are each less than 1.1, the density of the malodor suppressant system present in the mixture of component (i) and (ii) divided by the density of the mixture of component (i) and (ii) without the malodor suppressant system would be 1.1 or less.
Regarding claims 11 and 12, Warr teaches amounts of perfume/olfactory substance in the oxidizing agent at a concentration between 0.05 to 2% by weight (e.g., paragraph [0063]), and amounts of olfactory substance in the alkalizing agent (stable in the presence of ammonia) at a concentration between 0.5 to 2% by weight (e.g., paragraph [0065]).  Thus, combined amounts of olfactory substances in both oxidizing and alkalizing agents are a concentration between 0.1 to 4 % by weight. These amounts are within those disclosed in instant claims 11 and 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.

Claims 1-6, 8-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Warr as applied to claims 1-12 above, and further in view of Prota et al. (“Prota”, US Patent 5,273,550).
The invention of Warr is delineated above (see paragraph 14, above).

Prota is in the same field of hair dyeing compositions (e.g., abstract).  Prota generally teaches that, for a typical lotion formulation, composition viscosity is between about 100 cps to about 10,000 cps, at which viscosity the composition can be applied to the hair without running or dripping.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the teachings of Warr to provide the composition with a viscosity within a range specified in the prior art, including those specified in instant claims 13, 21, and 22; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said range of viscosities provides the benefits of applying the composition to the hair without running or dripping, as taught by Prota.  Regarding the specific viscosity ranges specified in claims 13, 21, and 22, it is noted that the viscosity range taught by Prota overlaps those instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive.  
Applicant argues they “cannot find a corresponding description or suggestion” of the features of claim 1 as amended.  Applicant argues amended claim 1 claims specific 
This argument is not persuasive.  Contrary to Applicant’s assertions, Warr teaches the perfumes according to its invention consist of conventional olfactory substances and solvents that are commonly used in this field, such as isopropyl myristate (e.g., paragraph [0066]) and galaxolide (e.g., paragraph [0070]).  Therefore, the selection of galaxolide and isopropyl myristate (Applicant’s elected species) amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Accordingly, the combination of galaxolide and isopropyl myristate (Applicant’s elected species) does not impart patentability to the claims, absent a showing of unexpected results for the combination claimed.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-6, 8-13, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-22, and 24-27 of copending Application No. 16/327,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
US ‘242 claims a hair colouring and/or bleaching composition comprising at least a first aqueous component (i) and a second aqueous component (ii) being mixed prior to application onto hair, wherein: the first aqueous component (i) comprises, in a cosmetically acceptable carrier, one or more oxidizing agent(s), and the second aqueous component (ii) comprises, in a cosmetically acceptable carrier (the first, aqueous component and the second aqueous component are mixed in a ratio ranging from 5:1 to 1:5) one or more alkalizing agent(s) selected from the group consisting of ammonia, its salts and mixtures thereof, wherein the first component (i) or the second component (ii) or both components (i) and (ii) comprise a gel-network system consisting of multi-lamellar sheets or vesicles or both, with d-spacing between 5 nm and 50 nm as measured by Small Angle X-Ray Scattering (SAXS), and the first component (i) or the second component (ii) or both comprise less than less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants and the first component (i) or the second component (ii) or both comprise a first malodor suppressant being a compound having a distribution coefficient logP of 2 or more and a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s statement that the rejection will be re-evaluated upon an indication of allowable claims is noted.  Applicant has not otherwise argued the merits of the rejection; accordingly, the rejection is maintained for reasons stated above (see paragraph 18, above).

Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/B.S.F/Examiner, Art Unit 1611